DETAILED ACTION
This Office Action is in response to the Applicant's communication filed on 06/10/2022. In virtue of this communication, claim 17 has been amended. Claims 2 – 21 are currently pending in the instant application.
Response to Argument
2.	In view of applicant' s amendment and arguments regarding objections to the claims, these objections are hereby withdrawn.
3.	Applicant's arguments filed on 06/10/2022 have been fully considered but they are not persuasive. See response as below:
A)	“PRIORITY DATE and 102 Rejection”  
On page 6, of the June 2022 Remarks, Applicant argues that this application is now entitled to a priority date of February 20, 2018 based upon being a continuation in part (CIP) to U.S. Application No. 15/900,171 with a priority date of 10 May, 2016. Accordingly, the rejections of the claims under § 102 and § 103 set forth in the last office action should be withdrawn based upon prior art date of the references not being before the priority data of this instant application. Examiner respectfully disagrees.
First, on June 10, 2022 the Applicant submitted a Petition to Accept Unessentially Delayed Priority Claim. Applicant requested that this instant application be granted a claim to priority to, among other applications, U.S. Application No. 15/900,171, filed February 20, 2018. On June 22, 2022 the Office issued a petition decision (“June 2022 Petition Decision”) dismissing the Petition to Accept Unessentially Delayed Priority Claim to priority, because among other things, this instant application was not filed during the pendency of U.S. Application No. 15/900,171. Accordingly, the file record indicates that Applicant had not correctly claimed the priority to U.S. Application No. 15/900,171, filed 20 February, 2018 with a priority date of 10 May, 2016.  
Second, the Examiner has reviewed the file record, and finds that this instant Application is a continuation of 16/551,379, filed 08/26/ 2019, that is based upon U.S. provisional applications 62/881,766 filed 08/01/2019; 62/772,534 filed 11/28/2018; and 62/722,397 filed 08/24/2018.  Accordingly, based upon the file record the earliest claim to priority entitled to this instant application is 08/24/2018. 
Third, as noted in the Dec 2021 Non Final Action, the 102 and 103 rejections are based upon Klimek et al. (Pub # US 2017/0245104 A1), filed 05/09/2017 and published 08/24/2017; and Mendiola (Pub # US 2016/0232771 A1), filed 02/03/2016 and published 08/11/2016. Accordingly, based upon the priority date of record in the file Klimek and Mendiola qualifies as prior art under 35 U.S.C. 102(a)(1) or 35 U.S.C. 103. 
Because the file record indicates that Applicant had not correctly claimed the priority to U.S. Application No. 15/900,171, filed 20 February, 2018, rather is this instant application is only entitled to a priority 08/24/2018.  And because, based upon that priority date Klimek and Mendiola applied in the last office action qualify as prior art under 35 U.S.C. 102(a)(1) or 35 U.S.C. 103, the Applicants argument that the § 102 and § 103 rejections set forth in the last office action should be withdrawn based upon priority data is not persuasive. 
B)	“103 Rejection of Claims 13, 14, 16, and 17”  
On pages 6 – 8 of the June 2022 Remarks, Applicant argues the limitations of claims 13, 14, 16, and 17- 21 are not taught by the prior art references. The Applicant takes this position because the Applicant asserts that Klimek, alone or in combination with Palmer; or Klimek alone or combination with Mendiola and Palmer; does not teach Argued Feature 1 (below) and Argued Feature 2 (below), respectively.   
Argued Feature 1: “wherein the computer-readable media comprises computer-readable instructions that, when executed by the at least one processor, control the system to detect a button press event associated with the push button, and report the button press event to a remote computing system via a cellular radio,” as claim 14, lines 3-6.
Argued Feature 2: “detect a button press event associated with the push button, and report the button press event to a remote computing system,” as claim 17, lines 18-19. 
	To support this position Applicant states: (a) Klimek does not teach a programmable push button (June 2022 Remarks, p.8); (b) Palmer teaches a push button, but the button is local to the beacon, as such, the button press is not reported to a remote computing system, as required by Argued Feature 1 and Argued Feature 2 above. 
	The Examiner find this argument not persuasive. The beacons discussed by Klimek have processing circuitry, that detects and reports to a remote location when information is detected on any sensor (see Klimek, [0043]). The sensors include any type of sensor including microphones for storing and sound that is then transmitted to a remote location, light sensors that store an indication of light that is sent to a remote location,  and pressure sensors for storing and transmitting the detection of vibration or pressure to the remote location.   Palmer shows a beacon with a button that is pressed (Pressure) to transmit stored data indicating that the button was pressed, where that stored data can be coded light signals or sound signals or the pressure signals (see Palmer, col. 4 lines 25 – 67, col. 5 lines 1 – 28, for example light or sound or button presses).
	Because Klimek teaches beacons storing all types of information where the information is reported to a remote location, and Palmer teaches that the beacon could have a button that when pressed sends that same type of information, indicating that the button has been pressed, the Examiner finds that Klimek as modified by Palmer reasonably teaches reporting the button press to a remote location.
	Because Klimek in view of Palmer reasonably teaches that upon a button press stored sound, light, or pressure information is sent to a remote location signifying a button press, the Examiner finds that Klimek in view of Palmer reasonably teach Argued Feature 1 and Argued Feature 2 above. 
Accordingly, the Examiner finds the Applicants argument not persuasive.  As a result, the rejection is maintained below.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 2 – 12, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klimek et al. (hereinafter “Klimek”) (Pub # US 2017/0245104 A1).
Regarding claim 2, Klimek discloses a beacon system (see Figure 7) comprising: 
at least one processor (see [0038]); 
a radio system (see Fig. 13, [0038], [0042]); and 
computer-readable media comprising computer-readable instructions that, when executed by the at least one processor (see [0105]), control the system to:
receive at least one beacon packet via the radio system (see [0054] for at the beacon: measuring a set of parameters; packaging the measurements into a packet; and broadcasting the packet, or scanning for broadcast packages, see [0041] for when the beacon receives data packets, the beacon can unpack the data packet, forward the data packet, or otherwise manage the data packet, see [0040] for packets are broadcast by the radios),
determine a distance of at least one secondary beacon relative to the beacon system based on a respective beacon packet received via the radio system (see [0054] for at the beacon: scanning for broadcast packets; determining a physical distance to a second beacon, e.g., based on time-of-flight, as determined from the packet transmission time and receipt time), and
perform an action based on a determined distance for at least one received secondary beacon (see [0054], [0068], [0074] for the beacon transmits the physical distance value to the application, include creating a graph of RSSI values based on the physical distance, wherein the graph is transmitted (e.g., retrieved, pushed, etc.) to the management system).
Regarding claim 3, Klimek discloses periodically transmit at least one beacon packet using the radio system (see [0039]).
Regarding claims 4 and 5, Klimek discloses sending a payload to a remote computing system, wherein the payload includes the determined distance for the secondary beacon, and a beacon identifier included in the secondary beacon packet associated with the secondary beacon (see [0054], [0068], [0074] for the beacon transmits the physical distance value to the application, include creating a graph of RSSI values based on the physical distance, thus a payload, wherein the graph is transmitted (e.g., retrieved, pushed, etc.) to the management system, see [0039], [0058], [0071], [0072] for beacon identifier).
Regarding claims 6 - 8, Klimek discloses wherein for each received beacon packet, the beacon system determines a distance of the respective secondary beacon relative to the beacon system based on signal processing information associated with the beacon packet, wherein the signal processing information includes at least one of RSSI information and TOF (Time Of Flight) information (see [0054], [0068] - [0070] for determine a distance based on TOF), wherein each beacon packet includes a beacon identifier see [0039], [0058], [0071], [0072] for beacon identifier).
Regarding claims 9 and 10, Klimek discloses wherein the radio system comprises a Bluetooth radio / an Ultra Wide Band (UWB) radio (see [0042] for the beacon can include one or more radios, e.g., a BLE radio, a UWB radio), and wherein for each received beacon packet, the beacon system determines a distance of the respective secondary beacon relative to the beacon system based on signal processing information associated with the beacon packet that is received via the Bluetooth radio / the UWB radio (see [0042], [0054], [0068], [0074]).
Regarding claim 11, Klimek discloses an inertial measurement unit (IMU) (see [0043] for sensors, e.g., accelerometer, gyroscope, etc., can be on-board the beacon), wherein the computer-readable media comprises computer-readable instructions that, when executed by the at least one processor, control the system to detect movement of the system by using the IMU (see [0078]).
Regarding claim 12, Klimek discloses a cellular radio (see [0042]) configured to transmit data from the system to a remote computing system (see [0052], [0054], [0063]).
Regarding claim 15, Klimek discloses a battery (see [0045] for the power source is a battery housed within the beacon system).
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Klimek et al. (hereinafter “Klimek”) (Pub # US 2017/0245104 A1) as applied to claim 2 above, in view of Mendiola et al. (hereinafter “Mendiola”) (Pub # US 2016/0232771 A1).
Regarding claim 13, Klimek does not disclose the beacon system further comprising a GPS radio, wherein the computer-readable media comprises computer-readable instructions that, when executed by the at least one processor, control the system to determine an outdoor position of the beacon system by using the GPS radio.
In an analogous art, Mendiola teaches the beacon system further comprising a GPS radio, wherein the computer-readable media comprises computer-readable instructions that, when executed by the at least one processor, control the system to determine an outdoor position of the beacon system by using the GPS radio (see Mendiola, Fig. 1, Fig. 4, [0027], [0028], [0037] for the receiving unit 14 also acts as the beacon 12, and also including module for determining a geographic location (i.e., GPS receiver) of the receiving unit working in outside environment).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date the invention was made, to modify the invention of Klimek, and have the beacon system further comprising a GPS radio to determine an outdoor position such that the receiving unit transmits a geographic location of the receiving unit to the database via the communications module, as discussed by Mendiola (see Mendiola, [0010]). The motivation would provide enhance positioning.
Regarding claim 16, Klimek discloses the beacon comprising a housing (see Fig. 13) that is carried by a person (see [0066], [0067]).
Klimek does not disclose the housing is attached to the person.
In an analogous art, Mendiola teaches the beacon including a housing (i.e., 12 in Fig. 1) that is attached to a person (see Mendiola, Fig. 1, [0024] – [0026]). 
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date the invention was made, to modify the invention of Klimek, and have the housing is attached to the person, as discussed by Mendiola (see Mendiola, [0024] – 0026]) for the intended use as a matter of obvious design choice.
8.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Klimek et al. (hereinafter “Klimek”) (Pub # US 2017/0245104 A1) as applied to claim 2 above, in view of Palmer (Patent # 5,804,829).
Regarding claim 14, Klimek discloses wherein the computer-readable media comprises computer-readable instructions that, when executed by the at least one processor, control the system to detect a pushed event, and report the event to a remote location (i.e., pushed the graph of RSSI values based on physical distance to the management system), and report the pushed event to a remote computing system via a cellular radio (see [0043] [0052], [0054], [0063]).
Klimek does not disclose a programmable push button, and detect a button press event associated with the push button.
In an analogous art, Palmer teaches a programmable push button, and detect a button press event associated with the push button and col. 5 lines 1 - 28 (see Palmer, col. 4 lines 30 – 35 and col. 5 lines 1 - 28 for the operator engages the push button, and depending upon the number of times the push button is depressed and/or the sequence by which the push button is depressed, the beacon operator can recall a preprogrammed signal sequence or enter a custom signal sequence).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date the invention was made, to modify the invention of Klimek, and have a programmable push button, and detect a button press event associated with the push button such that the beacon operator can recall a preprogrammed signal sequence or enter a custom signal sequence, as discussed by Palmer (see Palmer, col. 4 lines 30 – 35). The motivation would enhance circuit controllable in the beacon.


9.	Claims 17 - 21 are rejected under 35 U.S.C. 103 as being unpatentable over Klimek et al. (hereinafter “Klimek”) (Pub # US 2017/0245104 A1) in view of Mendiola et al. (hereinafter “Mendiola”) (Pub # US 2016/0232771 A1) and Palmer (Patent # 5,804,829).
Regarding claim 17, Klimek discloses a beacon system (see Figure 7) comprising: 
at least one processor (see [0038]); 
a Bluetooth radio; an Ultra Wide Band (UWB) radio; a cellular radio (see [0042] for the beacon can include one or more radios, the radio is preferably for a short-range communication technology, but can additionally or alternatively be for a long-range communication technology, e.g., a BLE radio, an Ultra Wide Band (UWB) radio, a BLE long range radio, an LTE-M radio, etc.);
an Inertial Measurement System (IMU) (see [0043] for sensors, e.g., accelerometer, gyroscope, etc., can be on-board the beacon);
a battery (see [0045] for the power source is a battery housed within the beacon system); and 
computer-readable media comprising computer-readable instructions that, when executed by the at least one processor (see [0105]), control the system to:
receive at least one beacon packet via the Bluetooth radio (see [0054] for at the beacon: measuring a set of parameters; packaging the measurements into a packet; and broadcasting the packet, or scanning for broadcast packages, see [0041] for when the beacon receives data packets, the beacon can unpack the data packet, forward the data packet, or otherwise manage the data packet, see [0040] for packets are broadcast by the radios, see [0042] for Bluetooth radio),
determine a distance of at least one secondary beacon relative to the beacon system based on a respective beacon packet received via the Bluetooth radio (see [0054] for at the beacon: scanning for broadcast packets; determining a physical distance to a second beacon, e.g., based on time-of-flight, as determined from the packet transmission time and receipt time), and
perform an action based on a determined distance for at least one received secondary beacon (see [0054], [0068], [0074] for the beacon transmits the physical distance value to the application, include creating a graph of RSSI values based on the physical distance, wherein the graph is transmitted (e.g., retrieved, pushed, etc.) to the management system).
Klimek teaches detecting events  and that the graph is transmitted (e.g., pushed) to the management system and the information can be for a geographic region, and report the event to a remote location (see Klimek, [0043] for sensed data is reported such as pressure, light, sound).
Klimek does not disclose specifically the beacon system comprising a GPS radio and a programmable push button.
In an analogous art, Mendiola teaches the beacon system further comprising a GPS radio (see Mendiola, [0027], [0028], [0037] for the receiving unit 14 also acts as the beacon 12, and also including module for determining a geographic location (i.e., GPS receiver) of the receiving unit working in outside environment).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date the invention was made, to modify the invention of Klimek, and have the beacon system further comprising a GPS radio to determine an outdoor position, as discussed by Mendiola (see Mendiola, [0010]). The motivation would provide enhance positioning.
Klimek in view of Mendiola do not disclose specifically the beacon system comprising a programmable push button and detect a button press event associated with the push button.
In an analogous art, Palmer teaches a programmable push button and detect a button press event associated with the push button (see Palmer, col. 4 lines 25 – 67 and col. 5 lines 1 - 28 for the operator engages the push button, and depending upon the number of times the push button is depressed and/or the sequence by which the push button is depressed, the beacon operator can recall a preprogrammed signal sequence or enter a custom signal sequence).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date the invention was made, to modify the invention of Klimek/Mendiola, and have a programmable push button such that the beacon operator can recall a preprogrammed signal sequence or enter a custom signal sequence, as discussed by Palmer (see Palmer, col. 4 lines 30 – 35). The motivation would enhance circuit controllable in the beacon.
Regarding claim 18, Klimek in view of Mendiola and Palmer disclose sending a payload to a remote computing system via the cellular radio, wherein the payload includes the determined distance for the secondary beacon, and a beacon identifier included in the secondary beacon packet (see Klimek, see [0052], [0054], [0063], [0068], [0074] for the beacon transmits the physical distance value to the application, include creating a graph of RSSI values based on the physical distance, thus a payload, wherein the graph is transmitted (e.g., retrieved, pushed, etc.) to the management system, see [0039], [0058], [0071], [0072] for beacon identifier, and see [0042] for cellular radio).
Regarding claim 19, Klimek in view of Mendiola and Palmer disclose wherein for each received beacon packet, the beacon system determines a distance of the respective secondary beacon relative to the beacon system based on signal processing information associated with the beacon packet (see Klimek, [0054], [0068] - [0070] for determine a distance based on TOF).
Regarding claims 20 and 21, Klimek in view of Mendiola and Palmer disclose wherein the signal processing information associated with the beacon packet is received via the Bluetooth radio / the UWB radio (see Klimek, [0042], [0054], [0068], [0074] for the beacon can include one or more radios, e.g., a BLE radio, a UWB radio).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is Sobol et al. (2019/0209022) which discloses determining a distance between the wearable electronic device and a source of the beacon signal, and when the call button is pressed such that an alert is generated and sent to the remote computing device to indicate one or more of the individual's identification, location and time of request.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-THUY THI TRAN whose telephone number is (571)270-3199. The examiner can normally be reached Monday-Friday: 9AM - 6PM (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONG-THUY T TRAN/Primary Examiner, Art Unit 2645